Case 2:19-cr-20288-TGB-DRG ECF No. 35 filed 04/17/20     PageID.195   Page 1 of 13




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                              2:19-cr-20288

                   Plaintiff,                  HON. TERRENCE G. BERG

       v.
                                            ORDER GRANTING MOTION
 ERRON SANDERS,
                                              FOR RELEASE FROM
                   Defendant.                     DETENTION



      Defendant Erron Sanders requests that the Court release him on
bond or to home confinement pending sentencing in view of his specific

health conditions and how they relate to the ongoing COVID-19

pandemic. Sanders urges that he is particularly vulnerable to the SARS-
CoV-2 virus because he is 57 years old and suffers from prostrate issues,

hypertension, and other medical problems. Earlier this year, he pled

guilty to the offense of felon in possession of a weapon, in violation of 18

U.S.C. § 922(g)(1). He is being held at the Federal Detention Center in

Milan, Michigan (“Milan FDC”) pending sentencing. Sanders’s age and

poor health place him in a higher-risk category for COVID-19. Although

staff at Milan FDC and the related Federal Correctional Institution

(“Milan FCI”)1 are taking reasonable precautions to prevent or limit the

1The Bureau of Prisons website states that Sanders is being held at Milan FCI, but
the government asserts he is at Milan FDC because he is a pre-sentencing detainee.
ECF No. 33, PageID.158 (Gov’t Response).
                                        1
Case 2:19-cr-20288-TGB-DRG ECF No. 35 filed 04/17/20   PageID.196   Page 2 of 13




spread of the virus, as of April 8, the date of the government’s response,

one Milan FDC detainee had been diagnosed with COVID-19. ECF No.

33, PageID.159. As of the date of this Order, 35 Milan FCI prisoners and

25 Milan employees (some of whom work at both the FDC and FCI) have
tested positive. Because Sanders originally consented to detention, no

judicial officer has previously found that he poses a flight risk or a

potential danger to the community, although the Pretrial Services Report
did recommend detention on both grounds. Having reviewed the record

and the parties’ briefs, the Court is satisfied that conditions of release

could be fashioned to ensure the safety of the community and Sanders’s

subsequent appearance for sentencing. Because of his age, comparatively

poor health and strong ties in this district, the Court is convinced that

releasing Sanders to home confinement will adequately address the
concerns that his criminal history makes him a danger to the community,

or a flight risk. Further, given the presence of COVID-19 in Milan FDC

and FCI, the documented tendency of the disease to proliferate in

confined settings, and the fact that Sanders will be ordered to remain in

home confinement, a form of quarantine, the Court finds that granting

the motion for release is more likely to reduce than exacerbate risks that

Sanders or members of the public will contract COVID-19. The motion

for release from detention (ECF No. 30) will accordingly be granted.

Sanders will be released from detention and ordered to remain in home

confinement. A separate order will issue outlining the specific conditions
                                      2
Case 2:19-cr-20288-TGB-DRG ECF No. 35 filed 04/17/20   PageID.197   Page 3 of 13




of his home confinement after Pretrial Services completes a suitability

inquiry.

                             BACKGROUND

      According to the criminal complaint in this case, Sanders
committed the offense of being a felon in possession of a firearm, in

violation of 18 U.S.C. § 922(g)(1). ECF No. 1 (Mar. 22, 2019 Crim.

Compl.). The supporting affidavit sworn by a Special Agent of the Bureau
of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) describes how ATF

agents and Detroit Police Department officers executed a search-and-

seizure warrant for Sanders’s residence in Detroit. ECF No. 1, PageID.3

–4. There, law enforcement officers discovered a Hermann Weihrauch .38

special caliber revolver, loaded with four rounds of .38 special caliber

ammunition, in Sanders’s bedroom. ECF No. 1, PageID.3. Because he has
five previous felony convictions, it is a crime for Sanders to possess a

firearm. ECF No. 1, PageID.5; 18 U.S.C. § 922(g)(1).

      Sanders originally consented to detention pending trial because he

was still serving a state-court sentence for a Michigan conviction. ECF

No. 7 (Apr. 30, 2019 Consent Order of Detention). After completing that

sentence, state authorities returned him to federal custody. ECF No. 18,

PageID.47 (Def.’s Mot. for Pretrial Release). On September 11, 2019,

Sanders asked to be released to a third-party custodian—his sister—

pending trial. ECF No. 18. As a basis for relief, Sanders asserted that

detention made communicating with his attorney difficult, and that he
                                      3
Case 2:19-cr-20288-TGB-DRG ECF No. 35 filed 04/17/20   PageID.198   Page 4 of 13




wished to spend time with his family. Id. Defendant also argued that,

because he lacked a significant criminal history, release conditions could

be tailored to ensure the safety of the community, and his appearance at

future court proceedings. See id.
      The government opposed Sanders’s request for pretrial relief. ECF

No. 21. Specifically, the government expressed concern that he was a

flight risk because of his limited employment history and previous use of
various aliases and social-security numbers. ECF No. 21, PageID.56 –58.

The government also took the position that Sanders’s four prior weapons

arrests (the most recent of which occurred 14 years ago) and broader

criminal history indicate he poses a danger to the community. Id.

      During oral argument on the motion for pretrial release, Sanders

also raised the claim that he has medical conditions that could not
adequately be addressed while he remained in the custody of United

States Marshalls. ECF No. 33, PageID.148 (Gov’t. Resp. Br.). Defense

counsel requested a continuance of the bond review hearing to allow him

to gather medical records documenting Sanders’s health problems, which

this Court granted. Oct. 18, 2019 Dkt. Entry. Defense counsel was

ultimately unable to obtain medical records supporting Sanders’s

assertions that he needed to undergo a medical procedure before entering

Bureau of Prisons custody, but he did not withdraw the motion. See ECF

No. 33, PageID.148.


                                      4
Case 2:19-cr-20288-TGB-DRG ECF No. 35 filed 04/17/20   PageID.199   Page 5 of 13




      Sanders subsequently pled guilty to Count One of the single-count

indictment, which charged him with felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1). ECF No. 29 (Feb. 5, 2020 R. 11 Plea

Agreement). The parties agree the applicable guidelines range for that
offense is 70–87 months. ECF No. 29, PageID.96. Sentencing was

scheduled for April 17, 2020 but later adjourned. (Apr. 3, 2020 Dkt.

Entry). On April 7, 2020, Sanders filed the motion for release from
detention pending sentencing that is now before the Court, citing

concerns about COVID-19. ECF No. 30.

                              DISCUSSION

      Because Sanders has already pled guilty to a federal offense and is

awaiting sentencing, his motion is governed by 18 U.S.C. § 3143, a

provision of the Bail Reform Act applying to decisions of release or
detention of a defendant pending sentencing or appeal. That statute

provides that judicial officers should order detention of a defendant who

has pled guilty to an offense requiring a term of incarceration “unless the

judicial officer finds by clear and convincing evidence that the person is

not likely to flee or pose a danger to the safety of any other person or the

community if released.” 18 U.S.C. § 3143(a). Sanders has the burden of

convincing the Court that he is not a flight risk or a danger to the

community. United States v. Vance, 851 F.2d 166, 169 (6th Cir. 1988).

Notwithstanding the mandatory detention provisions of § 3143, a district

court may release a defendant pending sentencing “under appropriate
                                      5
Case 2:19-cr-20288-TGB-DRG ECF No. 35 filed 04/17/20   PageID.200   Page 6 of 13




conditions . . . if it is clearly shown that there are exceptional reasons why

such person’s detention would not be appropriate.” 18 U.S.C. § 3145(c)

(emphasis added).

      The Court recognizes the alarming scale and gravity of the COVID-
19 pandemic and the serious health risks posed by the SARS-CoV-2 virus,

particularly to those who may be especially vulnerable because of

preexisting health conditions or age. In some situations, potential
exposure to the virus in jails or prisons may provide “exceptional reasons”

warranting revocation of an order detaining a defendant pending

sentencing. To assess whether concerns about COVID-19 constitute

“exceptional reasons” warranting temporary release in this case, the

Court will consider a number of factors that are set out in greater detail

below.
      As a starting point, the Court takes note of a decision by another

district court in this circuit, which itself relied on a decision from a

district court in Kansas. United States v. Smoot, No. 2:19-CR-20 2020 WL

1501810, at *2 (S.D. Ohio Mar. 30, 2020) (citing United States v. Clark,

No. 19-40068-01, 2020 WL 1446895, at *9 (D. Kan. Mar. 25, 2020)).

      Both Smoot and Clark dealt with pretrial detention, in which courts

must consider whether “compelling” reasons support release under

§ 3142(i), while this case involves a defendant awaiting sentencing,

where the standard requires a finding of “exceptional” reasons under

§ 3143(a). The Court nonetheless finds the factors articulated in those
                                      6
Case 2:19-cr-20288-TGB-DRG ECF No. 35 filed 04/17/20   PageID.201   Page 7 of 13




two cases helpful to assessing whether release is warranted in this case,

where the defendant has already been convicted and is awaiting

sentencing.

      The factors set out in Smoot and Clark are: (1) the original grounds
for the defendant’s detention; (2) the specificity of the defendant’s stated

COVID-19 concerns; (3) the extent to which the proposed release plan is

tailored to mitigate or exacerbate other COVID-19 risks to the defendant;
and (4) the likelihood that the defendant’s proposed release would

increase COVID-19 risks to others. See Smoot, 2020 WL 1501810 at *2;

Clark, 2020 WL 1446895 at *9. While helpful, these factors do not

explicitly require the Court to consider the actual conditions in the

facility where the defendant is being held, and in particular the measures

being taken there to address the potential outbreak of COVID-19.
Consequently, the Court will apply a modified set of factors based on

those in Smoot/Clark in considering whether the defendant has set out

exceptional reasons in favor of release:

      (1)   the nature, seriousness, and specificity of the defendant’s
            stated COVID-19 concerns (e.g., underlying medical
            conditions, age, etc.);

      (2)   the conditions in the facility where the defendant is being held
            (e.g., social distancing measures, screening protocols for new
            prisoners, the number of prisoners diagnosed with COVID-19,
            and availability of appropriate medical treatment);




                                      7
Case 2:19-cr-20288-TGB-DRG ECF No. 35 filed 04/17/20   PageID.202   Page 8 of 13




       (3)   whether conditions of release can be imposed to
             mitigate COVID-19 risks to the defendant and to the
             community;

       (4)   the original grounds for the defendant’s pretrial detention.


       Here, the Court finds these factors weigh in favor of revoking the

detention order and releasing Sanders to home confinement. First,

Sanders, who is 57 years old, has identified specific preexisting health
conditions—prostate issues, hypertension, and other problems—that

warrant heightened concern about his potential exposure to COVID-19.

Prisoners with chronic medical problems “face serious risks to their

health” during this pandemic. Basank v. Decker, No. 20 Civ. 2518 (AT),

2020 WL 1481503, at *3 (S.D.N.Y. Mar. 26, 2020) (“The nature of

detention facilities makes exposure and spread of the virus particularly
harmful.”). The Centers for Disease Control have issued guidance

explaining that people of advanced age, with underlying health problems,

or both, are more susceptible to experiencing serious complications from
COVID 19. People Who Are at Higher Risk for Severe Illness, CENTERS

FOR   DISEASE CONTROL (Mar. 20, 2020), https://www.cdc.gov/coronavirus

/2019-ncov/need-extra-precautions/people-at-higher-risk.html.

       Several courts, including two in this district, have identified

hypertension as an underlying medical condition that renders a prisoner

higher-risk, weighing against continued detention during the COVID-19

pandemic. See United States of America v. Patino, No. 18-cr-20451, 2020

                                      8
Case 2:19-cr-20288-TGB-DRG ECF No. 35 filed 04/17/20   PageID.203   Page 9 of 13




WL 1676766, at *2 (E.D. Mich. Apr. 6, 2020) (“Mr. Patino is at high risk

due to stage 3 chronic kidney disease and hypertension, and his age (63

years old).”); United States v. Doshi, No. 13-cr-20349, 2020 WL 1527186,

at *1 (E.D. Mich. Mar. 31, 2020) (recommending that prisoner with
hypertension and diabetes be placed in home confinement); Basank, 2020

WL 1481503 at *3 (releasing detainee with hypertension from civil

immigration detention due to COVID-19 concerns). Sanders has
identified specific concerns that he is particularly vulnerable to suffering

serious complications from COVID-19 because of his hypertension, as

well as his somewhat vaguely defined prostate concerns and more

advanced age. Although Sanders’s health problems are not well-

documented, the Court takes him at his word and observes that the

government has not provided information contradicting his stated
diagnoses.

      On balance, the conditions in FDC Milan (where Sanders is being

held) and FCI Milan also weigh somewhat in favor of releasing him to

home confinement pending sentencing. As of April 8—the most recent

data this Court has access to for FDC Milan—only one FDC detainee had

been diagnosed with COVID-19. ECF No. 33, PageID.159. But more

recent data shows that 35 Milan FCI prisoners and 25 Milan employees

(some of whom work at both the FDC and FCI) have tested positive.

COVID-19 Cases, FEDERAL BUREAU             OF   PRISONS (Apr. 15, 2020),
https://www.bop.gov/coronavirus/#. Of the 35 infected prisoners at Milan,
                                      9
Case 2:19-cr-20288-TGB-DRG ECF No. 35 filed 04/17/20   PageID.204   Page 10 of 13




 two of them are at the FDC, where Sanders is. At the same time, the

 BOP, including FDC and FCI Milan, is taking a number of precautionary

 measures to reduce the spread of the virus in federal detention facilities.

 For example, the facility is screening all newly arriving prisoners for
 COVID-19 symptoms and exposure and quarantining them for 14 days

 as a matter of course (whether or not they display symptoms). ECF No.

 33, PageID.159–60. Correctional officers are also being regularly
 screened for symptoms, including by having their temperatures taken.

 Id. at PageID.160. The facility has suspended in-person visitation and

 attorney conferences, and increased sanitation measures, including by

 providing inmates with disinfectant for use in their cells. Id.

 Additionally, operation and programming for detainees has been

 “modified in order to assist with social distancing efforts.” Id. Despite
 these efforts, it is well-established that “the high density of prison

 populations makes federal prisons ideal transmission grounds for the

 virus.” Doshi, 2020 WL 1527186 at *2. See Basank, 2020 WL 1481503 at

 *3 (“The nature of detention facilities makes exposure and spread of the

 virus particularly harmful.”); United States v. Garlock, No. 18-cr-00418-

 VC-1, 2020 WL 1439980, at *1 (N.D. Cal. Mar. 25, 2020) (collecting cases).

 Despite the BOP’s diligent efforts to prevent transmission of the virus

 among detainees and employees, the fact that FCI Milan already has a

 number of diagnosed COVID-19 cases weighs in favor of transferring


                                      10
Case 2:19-cr-20288-TGB-DRG ECF No. 35 filed 04/17/20   PageID.205   Page 11 of 13




 Sanders to home detention in light of his age, comparatively vulnerable

 health, and physical condition.

       Sanders’s proposed release plan appears likely to mitigate the risk

 of his exposure to COVID-19 and unlikely to exacerbate any risk of
 transmitting the virus to the public. He proposes home confinement, with

 or without a tether, as a condition of release. This is consistent with

 federal social-distancing guidelines, and Governor Gretchen Whitmer’s
 stay-at-home order. The Court is further swayed by the fact that both of

 Sanders’s proposed home-confinement locations—his significant other’s

 home in Grand Rapids, and his sister’s home in Detroit—are in Michigan.

 Accordingly, transfer to home confinement would not involve lengthy or

 interstate travel, which tends to heighten the risk of transmission.

       Finally, there has not previously been any judicial finding as to
 grounds warranting defendant’s pretrial detention. Although the Pretrial

 Services Report issued in May 2019 recommended detention, at this

 juncture the Court is satisfied that conditions of release can be fashioned

 to reasonably ensure Sanders does not pose a flight risk, or a danger to

 the community. Pretrial Services originally recommended detention

 because of Sanders’s previous use of aliases and multiple social-security

 numbers, as well as his criminal history, which includes drug and

 weapons arrests. ECF No. 33, PageID.150–51. The Court finds it

 relevant, however, that Defendant’s most recent drug arrest and

 conviction occurred two decades ago, in 2000–01. Id. His most recent
                                      11
Case 2:19-cr-20288-TGB-DRG ECF No. 35 filed 04/17/20   PageID.206   Page 12 of 13




 weapons arrests and convictions—other than the instant felon-in-

 possession conviction—occurred in 2006–07. Id. at PageID.151. Although

 the affidavit sworn by an ATF agent in support of the application for the

 search warrant that led to Sanders’s current felon-in-possession
 conviction describes recent drug-trafficking by Defendant, Sanders was

 never indicted for any crime arising from those activities. See ECF No.

 33-2. The Court is satisfied that revoking detention and releasing
 Sanders to home confinement in Michigan will mitigate his risk of

 contracting COVID-19 without increasing the likelihood of community

 spread. All four factors considered by the Court thus weigh in favor of

 revoking the detention order and relegating Sanders to home

 confinement.

                              CONCLUSION
       For these reasons, Erron Sanders’s motion for release to home

 confinement (ECF No. 30) is GRANTED. Defendant’s prior motion for

 release (ECF No. 18) is DENIED AS MOOT. A separate order will issue

 describing in detail the conditions of Sanders’s home confinement

 pending sentencing.

       IT IS FURTHER ORDERED that Sanders be immediately placed

 in a 14-day quarantine before his release from FDC Milan, in accordance

 with Attorney General Barr’s directive to the BOP.

       The Court will schedule a telephonic hearing on the question of

 what specific conditions should accompany Sanders’s release to home
                                      12
Case 2:19-cr-20288-TGB-DRG ECF No. 35 filed 04/17/20   PageID.207   Page 13 of 13




 confinement. Any such hearing must take place within 14 days of the

 date of this Order—while Sanders is in his 14-day quarantine at FDC

 Milan—so that Sanders’s release is not needlessly delayed. At such

 hearing the Court will allow the parties to present whatever additional
 arguments or evidence relevant to this matter including, if necessary,

 any motion to reconsider this Order.

       SO ORDERED.




  Dated: April 17, 2020        s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE




                                      13
